Case 1:21-cv-11014-LTS Document1-1 Filed 06/21/21 Page 1 of 11

UNITED STATES DISTRICT COURT

 

OF MASSACHUSETTS
CIVIL ACTION NO:
a= 8
-" 39 =
) Ho os
=o =
SBN
Rebecca Lodgepoll ) 25 |
) =a) 6
=
Plaintiff ) weee 7
) + 8
V. )
)
Cambridge Police Department, ) COMPLAINT FOR CIVIL PENALTIES
) AND DEMAND FOR JURY TRIAL
City of Cambridge, )
)
Defendant )
)

 

INTRODUCTION
1. This is a civil action seeking damages for violations of 42 U.S.C. § 1983, negligence, and

intentional infliction of emotional distress.

2. The Plaintiff was attacked in her front yard on 9/7/2020 by four individuals and suffered
internal bleeding, facial fractures, a concussion, and significant swelling/bruising to her
eye and face.

3. Plaintiff called the police who responded but refused to take a report from her.

4. All four of the attackers were still on the scene, admitted to beating her up, and justified it
to the officers by saying she deserved it.

5. Cambridge Police did not request identification from anyone on the scene, and three of the

four attackers have not been identified or charged in the assault.

ON

J0tddO SY37
daid
Case 1:21-cv-11014-LTS Document1-1 Filed 06/21/21 Page 2 of 11

6. One of the attackers (who was later discovered to be Daryl Hodge) threatened the Plaintiff

in the presence of Cambridge PD by screaming multiple times that if he did not get his
chain back, he was going to get his gun from his [car] and start shooting “everyone.”

7. The Plaintiff did not have his chain, was home with her two children, and was terrified of

Daryl Hodge after he had just beaten her and stomped her face into the pavement.

8. The Plaintiff feared for the lives of herself and her children.
9. Cambridge Police after hearing the threats by Mr. Hodge said, “Nothing is going to

10.

11.

12.

13.

14.

15.

16.

17.

18.

happen.”

With the Cambridge Police still at the scene, Daryl Hodge returned to the Plaintiff’s
property and stood outside the door of her house.

Mr. Hodge repeated the threats that if he did not get his chain back, he was going to get
his gun and start shooting everyone in the Plaintiff's house.

Mr. Hodge stood in front of the Plaintiffs door making threats for a considerable amount
of time.

One of the other attackers then yelled, “I have it,” and Mr. Hodge and the other
perpetrators of the assault walked away from the Plaintiff's house.

The Plaintiff believed that the statement, “J have it,” was about the gun Mr. Hodge said
was in his car.

The attack, the response by Cambridge Police, and the threats made by Daryl Hodge
were captured on video by Plaintiffs 13-year-old nephew.

The 10 minutes of video is brutal, horrific, and extremely violent, showing how the 13-
year-old boy looked away and could not watch the extreme violence as his aunt got her
face stomped into the pavement by Mr. Hodge.

Plaintiff made a complaint to the Cambridge Police Department about the officer’s
conduct and submitted the video.

James Mulcahy the Director of the Professional Standards Unit found that “The officers
conduct did conform to the standards of conduct and policies and procedures established
by the Cambridge Police Department. The finding of this investigation is CLEARED.”

THE PARTIES
Case 1:21-cv-11014-LTS Document 1-1 Filed 06/21/21 Page 3 of 11

19. Plaintiff, Rebecca Lodgepoll, resides in Cambridge, Massachusetts and is an enrolled
member of the Chippewa Cree Tribe.

20. The Defendant, Cambridge Police Department, is located at 125 6th St, Cambridge, MA
02142.

21. The Defendant, City of Cambridge, is located at 795 Massachusetts Ave, Cambridge,
MA 02139.

JURISDICTION AND VENUE

22. Jurisdiction is proper because the action arises out of a civil rights violation under 42
U.S.C. § 1983.

23. The Plaintiff is a citizen of the Chippewa Cree Tribe, and the Defendant’s are
municipalities in the state of Massachusetts, and the amount of recovery sought is greater
than $75,000.

24. Venue is proper as the assault took place in Cambridge, Massachusetts and the
Defendant’s are both physically located in Cambridge, Massachusetts.

25. Plaintiff has standing to bring the complaint as she was brutally assaulted, called the
Cambridge Police, was threatened with gun violence in the officer’s presence, and then

had the life of her and her family threatened.

STATEMENT OF FACTS

26. On June 13", 2020, Plaintiff was at home and conducted a traditional Native American
ceremony at sunrise to mourn the passing of her cousin who died in a tragic car accident
along with her husband and their two young children. The ceremony was meant “To
bring up the sun for our ancestors to bring them home.”

27. Cambridge Police arrived and told the Plaintiff she was in violation of the city noise
ordinance, and that she needed to turn her music off immediately.

28. Plaintiff explained that she had a right under the American Indian Religious Freedom Act
to perform the ceremony and resumed praying.

29. Cambridge Police were angry and used aggressive language toward Plaintiff but
eventually left.

30. Plaintiff called The Cambridge Police Department on July 26, 2020 and asked for

assistance with harassing behavior from her neighbors.
31.

32.

33.

34.

35.

36.

37.

38.

39.

40.

41.

42.

43,

44,

45.

46.

47.

Case 1:21-cv-11014-LTS Document 1-1 Filed 06/21/21 Page 4 of 11

The neighbor had left before Cambridge Police arrived, and Plaintiff was upset that
officers would not file a police report about the harassment.

Plaintiff filed a complaint with the Cambridge Police Department for the officer’s refusal
to document her complaint.

On September 7, 2020 The Plaintiff was attacked just after midnight in her front yard by
four individuals who were partying at her neighbor’s house next store.

As one of the attackers who remains unidentified grabbed the Plaintiff's hair and shirt,
two other unidentified females struck Plaintiff in the face numerous times.

After the beating by the three woman, Daryl Hodge grabbed the Plaintiff and threw her to
the ground.

Mr. Hodge then struck the Plaintiff with multiple punches to the face, before standing up
and stomping her face into the concreate.

The blow left a shoe print on the Plaintiff's face.

The vicious assault last approximately three minutes and the Plaintiff suffered internal
bleeding, facial fractures, a concussion, and significant swelling/bruising to her eye and
face.

Plaintiff called the Cambridge Police, and the dispatcher was reluctant to send assistance.
Plaintiff demanded they come because she was fearful for her safety and her attackers
were still present.

When the Cambridge Police arrived, they refused to take a report from her.

The Plaintiff was pointing at the people who attacked her in the presence of the officers.
The officers did not get the identification of the individuals who were present on the
scene.

All four of the attackers were still on the scene, admitted to beating her up, and justified it
to the officers by saying she deserved it. This admission is captured on video.

Cambridge Police did not request identification from anyone on the scene, and three of
the four attackers have not been identified or charged in the assault.

Daryl Hodge then began threatening the Plaintiff in the presence of The Cambridge
Police officers.

Mr. Hodge screamed multiple times that if he did not get his chain back, he was going to

get his gun from his car and start shooting “everyone.”
48.

49.

50.

1.
52.

53.

54.

55.

56.

57.

38.

59.

Case 1:21-cv-11014-LTS Document 1-1 Filed 06/21/21 Page 5 of 11

The Plaintiff did not have his chain, was home with her two children, and was terrified of
Daryl Hodge after he had just beaten her and stomped her face into the pavement. The
Plaintiff feared for the lives of herself and her children.

Cambridge Police heard the threats by Mr. Hodge and replied, “Nothing is going to
happen,” and then walked back to their cruisers. The Officers stayed on the scene. This
was captured on video.

Daryl Hodge then returned to the Plaintiffs property and stood outside the door of her
house and repeated the threats that if he did not get his chain back, he was going to get
his gun and start shooting everyone in the Plaintiff’s house.

The Cambridge Police Officers could see this happening and did nothing to intervene.
Mr. Hodge continued to stand in front of the Plaintiff's door and stated “I’m not on that
type of time, I will sit down in a prison cell, you snap the chain off my neck, that is
disrespect. The game goes differently if you snatch the chain off my neck, I will shoot
this whole place up.”

One of the other female attackers who has not been identified then yelled, “I have it,”
and Mr. Hodge and the other perpetrators of the assault walked away from the front door
of the Plaintiffs house.

The Plaintiff believed that the statement, “I have it,” was about the gun Mr. Hodge said
was in his car.

Mr. Hodge then starts walking toward the Plaintiff's house again and said, “Let my shit
go off.”

The Plaintiff and her family then jumped on the floor to duck from what they expected to
be gunshots coming from outside. The Plaintiff believed that she and her family were
about to be murdered by Mr. Hodge.

The Cambridge Police were still present on the scene and did not intervene. This allowed
Mr. Hodge to threaten the Plaintiff and her family three separate times in their presence.
The attack, the response by Cambridge Police, and the threats made by Daryl Hodge
were captured on video by Plaintiff's 13-year-old nephew.

Two videos combing for a total of 10-minutes are brutal, horrific, and extremely violent,
showing how the 13-year-old boy looked away when his aunt was about to get her face

stomped into the pavement.
Case 1:21-cv-11014-LTS Document 1-1 Filed 06/21/21 Page 6 of 11

60. The Plaintiff then alerted the Cambridge Police Officers that the assault and their
response was captured on video.

61. The Cambridge Police officers quickly took the phone as evidence from the 13-year-old
nephew.

62. The Officers then watched the video from the phone as Plaintiff was treated by
paramedics.

63. While the Plaintiff was being treated by paramedics, she demanded that the officers arrest
Daryl Hodge. The Plaintiff shouted that she was not leaving with the paramedics until
she saw him arrested.

64. The Officers then arrested Daryl Hodge.

65. They did not identify the other individuals who were present on the video striking the
Plaintiff repeatedly in the face, even though the individuals were still present on the
scene.

66. Plaintiff made a complaint to the Cambridge Police Department about the officer’s
conduct and submitted the video.

67. James Mulcahy the Director of the Professional Standards Unit found that “The officers
conduct did conform to the standards of conduct and policies and procedures established
by the Cambridge Police Department. The finding of this investigation is CLEARED.”

COUNT 1- CIVIL RIGHTS VIOLATION UNDER 42 U.S.C. § 1983, FAILURE TO
ADEQUATELY TRAIN

68. The Plaintiff re-alleges and incorporates herein by reference, all of the allegations
contained in the preceding paragraphs.

69. The Cambridge Police violated Plaintiff's civil rights by refusing to take a written
statement from her when they arrived.

70. The Cambridge Police violated Plaintiff's civil rights by refusing to conduct a
preliminary or follow-up investigation when Plaintiff was visibly harmed.

71. The Cambridge Police violated the Plaintiff's civil rights by taking no affirmative action
when an individual was repeatedly threatening to get his gun from his car to shoot the

Plaintiff and her family in their presence.
72.

73.

74,

75.

76.

77.

78.

79.

80.

81.

82.

83.

84.

85.

Case 1:21-cv-11014-LTS Document 1-1 Filed 06/21/21 Page 7 of 11

The City of Cambridge and Cambridge Police failed to adequately train their officers to
write reports, and to recognize when they should write a report.
The City of Cambridge and Cambridge Police failed to adequately train their officers to
conduct preliminary and follow up investigations.
The City of Cambridge and Cambridge Police failed to adequately train their officers to
not retaliate against individuals who file complaints against officers.
The City of Cambridge and Cambridge Police failed to adequately train its Director of
the Professional Standards Unit, James Mulcahy.
The Cambridge Police refusal to investigate caused three of the attackers to still be
unidentified.
The Cambridge Police caused the Plaintiff to fear for the life of herself and life of her
family as they watched Daryl Hodge repeatedly threaten her on her property.
COUNT 2- CIVIL RIGHTS VIOLATION UNDER 42 U.S.C. § 1983 FAILURE TO
ACT

The Cambridge Police responded after Plaintiff called the police to report the vicious
attack she had just suffered.
The Cambridge Police observed Mr. Hodge threaten the Plaintiff and her family in their
presence.
The Cambridge Police failed to act and allowed Mr. Hodge to repeatedly threaten the
Plaintiff and her family with a gun that he said was in his car.
The Cambridge Police’s presence on the scene and lack of action terrified Plaintiff, as the
individual who had broken her face continued to threaten her.
The Plaintiff believed the officers were going watch Mr. Hodge retrieve his gun and
shoot her and her family and then not intervene.
The Cambridge Police’s lack of intervention was willful and was meant to terrorize the
Plaintiff and her family.

COUNT 3- NEGLIGENCE
The Plaintiff re-alleges and incorporates herein by reference, all of the allegations
contained in the preceding paragraphs.
The Cambridge Police had a duty to follow standards of conduct and policies and
procedures established by the Department.
86.

87.

88.

89.

90.

91.

92.

93.

94.

95.

96.

97.

98.

99.

Case 1:21-cv-11014-LTS Document 1-1 Filed 06/21/21 Page 8 of 11

The Cambridge Police had a duty to investigate the assault and battery where injury was
clearly visible.

The Cambridge Police had a duty to intervene when Daryl Hodge said he was going to
get his gun from his car and start shooting.

The Cambridge Police had a duty to use reasonable care to prevent further harm to the
Plaintiff while they were present.

The Cambridge Police had a duty to get the identification of the individuals they
witnessed on video assaulting the Plaintiff when they were still present.

The Cambridge Police breached their duty by refusing to take a report from the Plaintiff
despite her blood-soaked clothes and swollen face.

The Cambridge Police breached their duty by allowing Daryl Hodge to repeatedly
threaten the Plaintiff and her family with a gun on her property while they were present.
The Cambridge Police caused the Plaintiff to fear for her life and the life of her family
through their lack of intervention.

The Cambridge Police caused the Plaintiff to believe they were not going to intervene
even after Daryl Hodge got his gun and killed her.

The Cambridge Police’s failure to identify the women they observed on video assaulting
the Plaintiff has prevented her from a civil recovery for the medical bills.

COUNT 4- INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS
The Plaintiff re-alleges and incorporates herein by reference, all of the allegations
contained in the preceding paragraphs.
The Cambridge Police acted intentionally and recklessly when they failed to take a report
from the Plaintiff.
The Cambridge Police acted intentionally and recklessly when they failed to investigate
the vicious assault after individuals admitted that they had beaten the Plaintiff.
The Cambridge Police acted intentionally and recklessly when did not intervene when
Daryl Hodge threatened the Plaintiff with a gun in their presence.
The Cambridge Police acted intentionally and recklessly when they did not request
identification from the individuals who they observed beat the Plaintiff on video.

100. The Cambridge Police’s conduct was extreme and outrageous as they repeatedly

observed Daryl Hodge threaten the Plaintiff and her family with a gun over his chain.
Case 1:21-cv-11014-LTS Document1-1 Filed 06/21/21 Page 9 of 11

101. The Cambridge Police knew that the Plaintiff would be terrified of the threats, as she
had just told the officers that Daryl Hodge had just beaten her and stomped on her face.

102. The Cambridge Police knew that the Plaintiff would be terrified if Daryl Hodge
threatened her in their presence and they did not intervene.

103. The Cambridge Police intended for the Plaintiff to be terrified and allowed the threats
because they were mad that the Plaintiff previously complained about officers within the
department.

104. The distress was the most severe type: an immediate fear that the Plaintiff and her
family were about to be murdered.

105. The distress was so severe that the Plaintiff and her family believed that they were about
to be shot and got on the ground to avoid gunshots.

PRAYERS FOR RELIEF
WHEREFOR the Plaintiff requests a jury trial on all triable issues and asks the court:

A. To enter a judgement against the City of Cambridge and Cambridge Police
Department for a civil rights violation under 42 U.S.C. § 1983 for failure to
adequately train.

B. To enter a judgement against the Cambridge Police Department for a civil rights
violation under 42 U.S.C. § 1983 for failure to act.

C. To enter a judgement against the Cambridge Police Department for negligence and
intentional infliction of emotional distress.

D. Award reasonable attorney’s fees and costs for the costs of litigation.

E. Order such other relief that the Court deems just and proper.
Case 1:21-cv-11014-LTS Document1-1 Filed 06/21/21 Page 10 of 11

Respectfully submitted,
Rebecca Lodgepoll

By her attorneys,

Andrew R. Burger, Esq. Bar #706458
Law Office of Andrew R. Burger

48 Elm St #1

Andover MA,

603-344-8955
Andrew.Ryan238@gmail.com
Case 1:21-cv-11014-LTS Document 1-1 Filed 06/21/21 Page 11 of 11

Certificate of Service

I hereby certify that the foregoing Complaint was sent to Defendants by certified mail on June 17,
2021 to:

Cambridge Police Department at 125 6th St, Cambridge, MA 02142.
City of Cambridge at 795 Massachusetts Ave, Cambridge, MA 02139.

_____/s/ Andrew R, Burger
Andrew Burger, Esq./Bar #706458
